Citation Nr: 0706386	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  02-18 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision issued by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for PTSD and assigned that disability a 30 percent 
rating.  In January 2003, the case was remanded to the RO for 
a Travel Board hearing, which was held in September 2003.  In 
a February 2004 decision, the Board granted a 50 percent 
rating for PTSD.  

The veteran appealed the February 2004 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a November 2004 Order, the Court granted a joint motion 
vacating the Board's February 2004 decision as to the part of 
the decision that denied an evaluation in excess of 50 
percent, and remanded the case to the Board for 
readjudication consistent with the motion.  

The Board remanded the case in April 2005 for a Travel Board 
hearing, which was held in June 2005 before the undersigned 
Veterans Law Judge.  

In September 2005, the Board remanded the case for compliance 
with the Court Order.  In that remand, it was noted that the 
veteran referred to claims regarding entitlement to service 
connection for a cardiac disorder secondary to PTSD and a 
total rating based on individual unemployability due to 
service-connected disabilities (TDIU).  The file does not 
show that those claims have been addressed.  The most recent 
correspondence indicates that the veteran still wishes to 
pursue those claims.  As those matters had not been developed 
or certified for appeal, they are again referred to the 
agency of original jurisdiction (AOJ) for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its November 2004 Order, the Court granted a motion to 
remand the case and specified that the instructions in the 
motion should be complied with.  These included, "Upon 
remand the BVA should address this matter and its impact upon 
Appellant's claim for a higher rating, specifically whether 
Appellant is entitled to an extraschedular evaluation under 
38 C.F.R. § 3.321(b)."  The Board's September 2005 Remand 
found that the matter should be considered in the first 
instance by the AOJ.  Item 4 of the Board remand directed the 
AOJ to consider the assignment of an extraschedular rating 
under 38 C.F.R. § 3.321.  The Court has held that a remand by 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders and that VA has a duty to ensure compliance with the 
terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  However, the Board finds no evidence of compliance.  
The April 2006 rating decision increased the evaluation to 70 
percent, but did not discuss extraschedular evaluation under 
§ 3.321(b).  The August 2006 supplemental statement of the 
case included the provisions of § 3.321(b), but did not 
discuss them or provide any explanation as to how they would 
or would not apply to this case.  The veteran has continued 
to assert his claim to an extraschedular evaluation and the 
AOJ must address this claim in compliance with the Order of 
the Court and the Remand of this Board.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should adjudicate the 
veteran's claim for an extraschedular 
rating under the provisions of 
38 C.F.R. § 3.321(b).  If the claim is 
denied, or if the award is less than 
total, the AOJ should explain the 
reasoning behind the denial or award.  

2.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case 
which addresses all evidence associated 
with the claims file since the last 
supplemental statement of the case.  
The veteran and his representative 
should be afforded the applicable time 
period in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


